DETAILED ACTION
This action is in reply to the submission filed on 3/22/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 14-19 and 21-23 and amendments to claims 1, 6, 7 and 20 are acknowledged. 
Claims 1, 6, 7 and 20 are currently pending and have been examined under the effective filing date of 6/29/2018.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive in full.  
Regarding the 112f interpretation, Applicant has amended the claims to remove some of the limitations being interpreted under 112f, but not all.  
Regarding Applicant’s remarks on pages 6-9 and the amended claims in view of 35 U.S.C. 101, Examiner thanks Applicant for the ordered remarks and submits the ordered combination of elements in independent claims 1 and 6 are being used to specifically solve a problem relating to diagnosing and repairing aircraft parts.  These elements are a practical application of the abstract ideas of the claims that are related to methods of organizing human activities, in this case inventory management. Therefore, the 101 rejection is overcome with the claim amendments.
Regarding the prior art rejection and Applicant’s remarks beginning on page 9, Examiner has used the same art to reject the amended claims.  Regarding page 11 of Applicant’s remarks, Examiner relies on Sundareswara for location-specific reordering of parts, and Cai and Chen for the vibration testing, with Cai being the primary reference.  These references, in combination as seen in below rejection, and in addition to Abdel-Malek, and the obviousness rationales, render the claims obvious over these references.  Regarding page 12, Examiner posits the cited references teach the claims’ structure in such a way that the intended purpose of the invention could be accomplished.  Finally, Examiner thanks Applicant for pointing out the support for the new matter in the specification at page 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an inventory determiner configured to determine…,” “a reporter configured to report…,” and “an orderer configured to order…” in claim 20, with a means or generic placeholder in this case being “inventory determiner,” “reporter,” and “orderer.” 
It is seen in page 8, line 10 of the specification, “controller 328 manages and controls the whole inventory management server 310 by using a semiconductor integrated circuit including a central processing un it (CPU), ROM having a program or the like stored therein, RAM that functions as a work area, and the like. In addition, the controller 328 also functions as a communication controller 340, an inventory determiner 342, a display controller 344 (reporter), and an orderer 346.”  This is enough to satisfy the interpretation of 112(f) to prevent a rejection under 112(b) as the specification modifies the generic placeholders with sufficient structure, material, or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 109050970 A) in view of Chen (CN 107869960 A), Abdel-Malek et al. (Pub. No. US 2005/0171661 A1), and in further view of Sundareswara et al. (Pub. No. US 2018/0266584 A1.)
Regarding Claims 1 and 6, Cai discloses an aircraft management system for an aircraft, the aircraft management system comprising: vibrators (Cai Step 3: use the vibration exciter to build the ground simulation test bench, and simulate the aircraft to be tested through the ground simulation test bench.) each of the vibrators being attached to respective target parts and the vibrators generating vibration in each of the target parts, (Cai Figure 3 showing the vibrators attached to parts)

and the sensors outputting measurement data on the vibrations of each of the target parts; (Cai Step 3: use the vibration exciter to build the ground simulation test bench, and simulate the aircraft to be tested through the ground simulation test bench.) (Cai; Detailed Ways; method is applied to a certain part of the aircraft, and after simulation calculation and test verification, the strain value of the ground simulation test and the aircraft components are measured in the air.)  
the processor being configured to repeat a processing while the aircraft is flying, the processing comprising
collecting measurement data of the target parts from the optical fiber sensors, the collected measurement data including standard data on a target part of the target parts and current measurement data on the target part, the standard data being collected at a time when the target part has no distortion and/or at a timing immediately after the diagnosis device is installed in the aircraft, the current measurement data being currently collected, and (Cai; Summary of Invention; Step 6): Compare the measured strain value in step 5) with the measured value on the aircraft in step 2).)
 comparing the current measurement data with the standard data with respect to distortion of the target part to identify, as a request part, a part constituting a portion of the target part and the target part based on a comparison result of the comparing of the current measurement data with the standard data, (Cai; Summary of Invention; Step 6): Compare the measured strain value in step 5) with the measured value on the aircraft in step 2).) Examiner notes the part being tested is identified by test data.
Cai does not, but Chen does disclose: optical fiber sensors (Chen 4th para. Detailed Description; “both wings” where fiberoptics are attached for measurements) configured to be attached to target parts that are parts being plate members of the aircraft, (Chen Summary of Invention Step 2; aircraft skin on the upper part of the wing according to the layout plan diagram.) Examiner notes that the limitation is interpreted as being related to plate-like members of aircraft parts, as seen in page 4, line 4 of Applicant’s Specification filed 5/14/2019. each of the optical fiber sensors being attached to respective target parts (Chen 4th para. Detailed Description; “both wings” where fiberoptics are attached for measurements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Cai with the known technique of using optical fiber sensors to measure distortion in Chen because applying the known technique would have yielded predictable results and resulted in an improved system by measuring the distortion of an aircraft panel. (See Chen Abstract; “The optical fiber gyroscope is connected with a computer for transmitting speckle pattern distortion information.”)

Cai as modified by Chen does not, but Abdel-Malek does disclose: a processor, and (Abdel-Malek ¶0052; The access points 72 is connected to an Ethernet hub 74, which then provides connectivity to a host server 76)
a memory, which stores instructions that, when executed, cause the processor to perform as at least a diagnosis device for diagnosing the target parts of the aircraft on a basis of the measurement data output from the sensor while the aircraft is flying, (Abdel- Malek ¶0005; machine, such as a locomotive or other mobile asset used in industrial processes, telecommunications, aerospace applications, power generation, etc. often incorporates diagnostic controls and sensors that report faults when anomalous operating conditions of the machine arise) the memory further storing an address table in which names of airports are associated with addresses in a communication network, (Abdel-Malek ¶0045; Information regarding the number of parts in inventory and the location of such parts (for example, in the geographically distributed inventory shops maintained by the railroad or party providing repair services) is also available in the parts-ordering module 58.) Examiner notes the address being interpreted as the location of the airport.
and a type table in which the parts are associated with type information indicating respective part types, (Abdel-Malek ¶0045; parts-ordering module 58 provides electronic inventory consumption recording so that inventory can be shipped from the supplier to the railroad operator or party responsible for the repair.) Examiner notes the part type being interpreted as information identifying a part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Cai with the known technique of location-dependent inventory tracking in Abdel-Malek because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the part to be replaced in an optimal timeframe, and inventory to be maintained at an optimum level (Abdel-Malek ¶0045 teaches the motivation to combine.) Further, Abdel-Malek in ¶0023 teaches “Although illustrated and described with respect to a railroad locomotive 12, the teachings of the present invention may be applied to other types of mobile assets especially as part of a large fleet such as trucks, ships, off-road vehicles, airplanes, etc.”
Cai as modified by Chen and Abdel-Malek does not, but Sundareswara does disclose: retrieving, when the request part is identified, an address in the communication network of an airport where the aircraft will arrive next from the address table, and retrieve type information corresponding to the request part from the type table, and transmitting a request signal to a server installed in the airport using the address and the communication network through wireless communication, the request signal including the type of information and quantity of the request part. (Sundareswara ¶0047; information receiver 777 receives an alert message from the abnormal operation module 105 indicating one or more shut-off valves 102.sub.1-N are operating abnormally in one or more aircraft 750.sub.1-N. In one aspect, the information receiver 777 schedules maintenance for the corresponding aircraft 750.sub.N in response to the alert message. In addition, the information receiver 777 automatically orders replacement parts to repair the faulty shut-off valves 102.sub.1-N. Furthermore, the information receiver 777 outputs the alert message to a mechanic for review, allowing the mechanic to plan for the maintenance (including reviewing whether the appropriate parts were automatically ordered by the information receiver 777). In some aspects, when the aircraft 750.sub.N lands, the mechanic is able to fix the faulty shut-off valves 102.sub.1-N.) Examiner notes the part being ordered to the airport.  Ordering parts involves knowing where the parts are to be received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Cai with the known technique of parts ordering in Sundareswara because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the part to be replaced in an optimal timeframe, and inventory to be maintained at an optimum level. (Sundareswara ¶0017; resulting in quicker turn-around, avoidance of delays, and cost savings.)

Regarding Claim 7, Cai as modified by Chen, Abdel-Malek and Sundareswara discloses the aircraft management system according to claim 1, wherein each vibrator is configured to operate on a predetermined cycle and simulate vibrations travelling through the aircraft during flight as the input parameters. (Cai Step 3: use the vibration exciter to build the ground simulation test bench, and simulate the aircraft to be tested through the ground simulation test bench.) Examiner notes the test simulates a flight and the simulation is built to test exciter 1, 2 and 3 respectively (Cai Step 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Sundareswara with the known technique of data comparison from tested and real world results as seen in Cai because applying the known technique would have yielded predictable results and resulted in an improved system by providing an updated baseline for a part passing initial inspection to be inspected in real time. (See advantage in Cai of enabling satisfaction of actual stress conditions of simulated aircraft)

Regarding Claim 20, Cai as modified by Chen, Abdel-Malek and  Sundareswara discloses the aircraft management system according to claim 1, further comprising an inventory management server that comprises an inventory determiner configured to determine, when the request signal is input, whether a spare part of the target part determined to need a replacement is short in inventory in the airport where the aircraft will arrive next, wherein (Abdel-Malek ¶0044; access to the railroad's parts inventory to determine if the part is already available there)
the inventory management server further comprises 
a reporter configured to report that the spare part is short in inventory when the spare part is determined to be short in inventory, and wherein (Abdel-Malek ¶0045; The parts-ordering module 58 provides electronic inventory consumption recording)
the inventory management server further comprises an orderer configured to order the spare part is determined to be short in inventory, and wherein (Abdel-Malek ¶0044; General inventory orders are executed whenever the railroad's inventory for a part falls below a predetermined threshold)
the orderer is configured to automatically order, free of worker added input and during the flight, the spare part when the spare part is determined to be short in inventory. (Abdel-Malek ¶0045; The parts-ordering module 58 is integrated with the maintenance planning and scheduling database 52 to insure that parts required for scheduled maintenance activities are available in inventory just prior to the scheduled maintenance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Cai with the known technique of location-dependent inventory tracking in Abdel-Malek because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the part to be replaced in an optimal timeframe, and inventory to be maintained at an optimum level (Abdel-Malek ¶0045 teaches the motivation to combine.) Further, Abdel-Malek in ¶0023 teaches “Although illustrated and described with respect to a railroad locomotive 12, the teachings of the present invention may be applied to other types of mobile assets especially as part of a large fleet such as trucks, ships, off-road vehicles, airplanes, etc.”
Conclusion
Pertinent prior art made of record but not relied upon in this action include: Lam et al. (Pub. No. US 2016/0253563 A1.)  Lam teaches a remote maintenance assist program with vibration sensors to monitor longevity of components. Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629